DETAILED ACTION
Response to Amendment
This office action is response to an amendment filed on 01/04/2021.
    Response to Arguments
In response to applicant’s argument about claims 42, 48, 54 and 60 from page 3 to page 4, paragraph 1 about withdrawing 35 U.S.C 103 (a) rejection  since the applicant believes Yerramalli and Pelletier fail to teach the claimed limitations. Examiner disagrees with the applicant. Examiner’s interpretation of  claim 42 is providing a method for an user equipment (UE) for performing listen before talk (LBT) operation in an unlicensed portion of a radio spectrum, wherein the LBT operation comprises sensing the unlicensed portion of the radio spectrum for a predetermined or pre-scheduled amount of time during a traffic, and  performing unscheduled data uplink transmission if no traffic is sensed in an unscheduled mode of operation for at least one transportation burst, receiving by the UE an uplink transmission grant, transmitting by the UE uplink data or burst after receiving the transmission grant, sending by the UE an unscheduled retransmission for the data is a new grant of HARQ response is not received form the eNB within  a specific time period. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pelletier in combination with Yerramalli teach claimed invention. 

 	In response to applicant’s argument on page 4, second paragraph about Pelletier not teaching “unscheduled” retransmission. Applicant did not clarify in the claim about how claimed version of “unscheduled retransmission” is different for Pelletier defined “unscheduled” transmission or retransmission” in paragraph 206 as described. The applicant described in paragraphs 75, 78, 79, 81-83, 86, 89 and 90-92 about using scheduling mode, in paragraph 71-74, 76-77, 80, 84 and 86 describe about performing scheduling transmission or retransmission but fail to defined it. Therefore with broadest reasonable interpretation, examiner’s interpretation of “unscheduled retransmission” is using any undefined time or undefined schedule for transmitting or retransmitting any data or HARQ by an UE. Examiner’s interpretation of Pelletier teaching in paragraph 206 about using “unscheduled or contention based transmission” is using either unscheduled or a contention based transmission for communication.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 42, 48, 54 and 60 are rejected under 35 U.S.C 103 (a) as being unpatentable over Yerramalli et al. (hereinafter, “Yerramalli”; 20160309467) in view of Pelletier et al. (hereinafter, “Pelletier”; 20170367058).
In referenced to claim 42, 
Yerramalli teaches a method, for a user equipment, UE, for performing an unscheduled uplink transmission in an unlicensed portion of a radio spectrum, the method comprising:
performing, by the UE, a listen before talk, LBT (performing LBT, paragraph 77), operation in the unlicensed portion of the radio spectrum (shared radio frequency spectrum band is interpreted as unlicensed spectrum (as explained in paragraph 76)), wherein the LBT operation comprises sensing the unlicensed portion of the radio spectrum (performing CCA, paragraph 76);for a pre-determined minimum amount of time for traffic (UCCA, paragraph 103); and, 
if no traffic was sensed (successful UCCA procedure, paragraph 103,);performing the unscheduled uplink transmission , by the UE ( transmission is interpreted as transmitting after successful UCCA procedure, paragraph 179), of data in an unscheduled mode of operation (transmission is taken as transmitting packet, paragraph 179) for at least one transmission burst ( unlicensed frequency spectrum band, paragraph 179);
receiving, by the UE, an uplink transmission grant (first indication, paragraph 149
in response to receiving the unlink transmission grant (first indication, paragraph 149), transmitting, by the UE an uplink transmission burst of new data (uplink burst is read as transmitting data using uplink burst, paragraph 151 ); and
Yerramalli does not teach explicitly about sending, by the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not received from an evolved or enhanced NodeB, eNB, within a pre-specified time window.
Pelletier teaches sending, by the UE, an unscheduled (“unscheduled or contention based transmission” paragraph 206 );retransmission for the data ( retransmission, paragraph 294); if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK ( HARQ retransmission, paragraph 294), is not received from an evolved or enhanced NodeB, eNB (HARQ retransmission, paragraph 194), within a pre-specified time window (amount of time, paragraph 292).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli to send, by the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not received from an evolved or enhanced NodeB, eNB, within a pre-specified time window as taught by Pelletier because it would allow using 
In referenced to claim 48, 
Yerramalli teaches a method, for an eNodeB eNB, for an unscheduled uplink transmission in an unlicensed portion of a radio spectrum, the method comprising: controlling a user equipment's, UE's, uplink access, after receiving at least one transmission burst in an unscheduled mode of operation from the UE, using a schedule based channel access mechanism; wherein controlling the UE's uplink access comprises: transmitting, to the UE, an uplink transmission grant for scheduled-based channel access; in response to the transmitted uplink transmission grant, receiving, from the UE, an uplink transmission burst of data (these limitations are identical to claim 42, therefore, they are rejected the same way as claim 42); and 
Yerramalli does not teach explicitly about receiving, from the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not transmitted to the UE within a pre-specified time window.
Pelletier teaches receiving, from the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not these limitations are identical to claim 42, therefore, they are rejected the same way as claim 42).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli to receive from the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not transmitted to the UE within a pre-specified time window as taught by Pelletier because it would allow using reduced latency relative to one or more of a random access channel (RACH) procedure for unsynchronized data. 
In referenced to claim 54, 
Yerramalli teaches a User Equipment, UE, configured to perform an unscheduled uplink transmission in an unlicensed portion of a radio spectrum, the UE comprising a processor (processor component 810, paragraph 176), a memory (memory component 820, paragraph 176), and transceiver ( transceiver component 830, paragraph 176), said memory comprising instructions executable by said processor and by said transceiver whereby the UE is operative to (paragraph 176 and 177 teach this limitation):
perform a listen before talk, LBT, operation in the unlicensed portion of the radio spectrum, wherein the LBT operation comprises sensing the unlicensed portion of the radio spectrum for a pre-determined minimum amount of time for traffic; and, if no traffic was sensed, -perform the unscheduled uplink transmission, by  receive, at the UE, an uplink transmission grant, in response to receiving the uplink transmission grant, transmit, by the UE, an uplink transmission burst of data; and send, by the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not received from an evolved or enhanced NodeB, eNB, within a pre-specified time window (these limitations are identical to claim 42, therefore, they are rejected the same way as claim 42).
In referenced to claim 60, 
Yerramalli teaches An eNodeB, eNB, configured for an unscheduled uplink transmission in an unlicensed portion of a radio spectrum, the eNB comprising a processor (processor component 910, paragraph 182), a memory (memory component 920, paragraph 182), and an interface, said memory comprising instructions executable by said processor and by said interface, whereby the eNB is operative to (paragraph 183 teaches this limitation):
control a user equipment's, UE's, uplink access, after receiving at least one transmission burst in an unscheduled mode of operation from the UE, using a schedule based channel access mechanism; wherein controlling the UE's uplink access comprises: transmit, to the UE, an uplink transmission grant for scheduled-based channel access; in response to the transmitted uplink transmission grant, receive, from the UE, an uplink transmission burst of new these limitations are identical to claim 42, therefore, they are rejected the same way as claim 42); and 
Yerramalli does not teach explicitly about receiving, from the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not transmitted to the UE within a pre-specified time window.
Pelletier teaches receive, from the UE an unscheduled retransmission for the data if a new unlink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement. HARQ ACK/NACK is not transmitted to the UE within a pre-specified time window (these limitations are identical to claim 42, therefore, they are rejected the same way as claim 42).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli to receive from the UE, an unscheduled retransmission for the data if a new uplink grant or Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement, HARQ ACK/NACK, is not transmitted to the UE within a pre-specified time window as taught by Pelletier because it would allow using reduced latency relative to one or more of a random access channel (RACH) procedure for unsynchronized data. 
Claims 43-46, 49-53 and 55-57 are rejected under 35 U.S.C 103 (a) as being unpatentable over Yerramalli et al. (hereinafter, “Yerramalli”; 20160309467) in view of Pelletier et al. (hereinafter, “Pelletier”; 20170367058) and in further view of Takeda et al. (hereinafter, “Takeda”; 2017026525), (WO/2016/017327, pub. Date 04/02/2016.The examiner used US publication (US 2017/0265225) for examining purpose).
In reference to claims 43 and 55, 
Yerramalli and Pelletier don’t teach explicitly about claim 43 and 55.

Takeda teaches further comprising: activating (fig. 5, steps S1-S5, step 2 (S3), paragraph 70), after transmitting the at least one transmission burst (UL subframe, paragraph 71), a schedule based channel access mechanism (UL subframes following sensing subframe, paragraph 66 or report is taken as scheduling pattern for sensing a channel and transmitting data , paragraph 72), wherein the eNB, controls (reporting by a base station is taken as the eNB allows or controls a schedule pattern, paragraphs 66, 72); the UE's uplink access ( information about sensing subframe configuration, paragraph 72); and

receiving , by the UE (transmitting, paragraph 56,transitting feedback, paragraph 66  or reporting by eNB, paragraph 71 ), after transmitting the at least one transmission burst (scheduling request, paragraph 56 or UL transmission, paragraph 71), the uplink transmission grant (scheduling request, paragraph 56 or UL transmission, paragraph 71) via cross carrier (fig. 1A, 1B and 1C, licensed and unlicensed band paragraph 42, );scheduling(UL grant, paragraph 56 or report, paragraph 66 or 72). 
 channel access mechanism, wherein the eNB controls the UE's uplink access; and receiving, by the UE, after transmitting the at least one transmission burst, the uplink transmission grant via cross carrier scheduling as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission. 
In reference to claims 44 and 56, 
Yerramalli and Pelletier don’t teach explicitly about claim 44 and 56.

Takeda teaches wherein the uplink transmission grant allows (UL grant, paragraphs 78);for scheduling the data (schedule UL grant, paragraph 76)on another carrier in a licensed portion or the unlicensed portion (fig.4 and 6, please see the entire figures, paragraphs 61, 78 are interpreted as using unlicensed band);of the radio spectrum (unlicensed band, paragraph 61). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Pelletier to perform the uplink transmission grant allowing for scheduling the data on another carrier in a licensed portion or the unlicensed portion of the radio spectrum as taught by Takeda because it would allow transmitting a predetermined information regarding 
In reference to claims 45 and 57, 
Yerramalli and Pelletier don’t teach explicitly about claim 45 and 57.

Takeda teaches further comprising: activating (fig. 5, steps S1-S5, step 2 (S3), paragraph 70), after transmitting the at least one transmission burst( scheduling request, paragraph 56 or UL transmission, paragraph 71), a schedule based channel access mechanism(e.g. UL subframes following sensing subframe, paragraph 66 or report is taken as scheduling pattern for sensing a channel and transmitting data , paragraph 72), wherein the eNB controls the UE's uplink access (reporting by a base station is taken as the eNB allows or controls a schedule pattern, paragraphs 66, 72); and 

receiving , by the UE (transmitting, paragraph 56,transitting feedback, paragraph 66  or reporting by eNB, paragraph 71); after transmitting the at least one transmission burst (e.g. scheduling request, paragraph 56 or UL transmission, paragraph 71), an uplink transmission grant(e.g. UL grant, paragraph 56 or feedback or report, paragraph 66 or 71, );on the same carrier (unlicensed band, paragraph 61);as the data transmission is scheduled (“transmitting feedback” in paragraph 66 or  “report to the user” in paragraph 71 is taken as eNB uses same unlicensed band or carrier for scheduling data transmission ). 

 receiving, by the UE after transmitting the at least one transmission burst, the uplink transmission grant on the same carrier as the data  transmission is scheduled as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission.
In reference to claims 46 and 51, 
Yerramalli and Pelletier don’t teach explicitly about claim 46 and 51.

Takeda teaches, wherein the unscheduled (maximum time, (1 ms to 10 ms), paragraph 57);uplink transmissions (UL transmission, paragraph 57 ) are restricted in time to pre-specified time windows (maximum time (1 ms to 10 ms), paragraph 57). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Pelletier to use unscheduled uplink transmissions are restricted in time to pre-specified time windows as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission.
In reference to claim 49, 

Yerramalli and Pelletier don’t teach explicitly about claim 49.

Takeda teaches wherein the uplink transmission grant (UL grant, paragraph 76);is transmitted(schedule UL grant, paragraph 76); via cross carrier (fig. 1A, 1B and fig. 2, paragraph 38, 42 and 46,licensed and unlicensed band together is read as using cross carrier or different bands); scheduling (schedule UL grant, paragraph 76). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Pelletier to perform uplink transmission grant is transmitted via cross carrier scheduling as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission.
In reference to claim 50, 

Yerramalli and Pelletier don’t teach explicitly about claim 50.

Takeda teaches wherein the uplink transmission grant (UL grant, paragraph 56 or feedback or report, paragraph 66 or 71,); is transmitted (transmit, paragraph 66 or report, paragraph 71);on the same carrier (unlicensed band, paragraph 61) as the data transmissions is scheduled(“transmitting feedback” in paragraph 66 or  “report to the user” in paragraph 71 is taken as eNB uses same unlicensed band or carrier for scheduling data transmission). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Pelletier to perform uplink transmission grant is transmitted on the same carrier as the data transmission is scheduled as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission. 
In reference to claim 52, 

Yerramalli and Pelletier don’t teach explicitly about claim 52.
Takeda teaches further comprising: signaling (eNB transmit, paragraph 81), to the UE(UE, paragraph 80-81), specific sub-frames (fig. 6 and 7, cell specific or user terminal specific, paragraph 77 or 81)in which unscheduled transmissions are allowed (fig.8, LBT period, using semi-statically LBT period is taken as using unscheduled period). 
In reference to claim 53, 

Yerramalli and Pelletier don’t teach explicitly about claim 53.

Takeda teaches wherein the at least one uplink transmission burst has embedded identification of the UE (CB-RNTI, paragraph 88). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yerramalli and Pelletier to perform at least one uplink transmission burst has embedded identification of the UE as taught by Takeda because it would allow transmitting a predetermined information regarding physical uplink shared channel (PUSCH) transmission by the sensing sub-frame based on a performed LBT process prior to the transmission.       
Allowable Subject Matter
Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABUSAYEED M HAQUE/
Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466